FLOYD R. GIBSON, Senior Circuit Judge.
Joseph and Gail Larson, individually and on behalf of their daughter Angela, appeal the district court’s order granting the Appel-lees’ motion for judgment notwithstanding the verdict on the Larsons’ 42 U.S.C. § 1983 (1988) and 42 U.S.C. § 1985(3) (1988) claims and dismissing their pendant state negligence claim. We have jurisdiction under 28 U.S.C. § 1291 (1988). We affirm in part and reverse in part.
I. BACKGROUND
Viewing the evidence and reasonable inferences from the evidence in the light most favorable to the party prevailing at trial, McKnight v. Johnson Controls, Inc., 36 F.3d 1396, 1400 (8th Cir.1994), a jury could reasonably find the following facts. Angela Larson was born on December 3, 1979, and was diagnosed as anophthalmic in her left eye and microthalmic in her right eye, meaning she had no left eye and her right eye was extremely small. Because of Angela’s disability, her family relocated to the Omaha metropolitan area in order to take advantage of Omaha’s medical and special educational facilities. The Larsons settled within the Papillion-LaVista School District (hereafter *1347“PLSD”), and Angela received home services until she was five years old. When Angela reached kindergarten age, PLSD contracted Angela’s special educational services out to the Omaha Public Schools (District 66) due to the severity of her impairment.
When Angela was nine years old, she began attending Oakdale School, which offered a special educational program devised in part by George Spilker, PLSD’s Director of Special Services. Angela’s parents dropped her off each morning at the Children’s Corner Day Care Center, where she was transported in a PLSD van driven by a PLSD employee to Oakdale, which was part of District 66. After school, a PLSD van would transport Angela back to Children’s Corner, where she was picked up by her parents. The van driver, Eugene Szynskie, had been a part-time PLSD employee for three years before he was hired as van driver in 1986. Szynskie was interviewed by three PLSD supervisory personnel at that time, but no background check was ever conducted. The only other occupant of the van was a severely and profoundly handicapped youth who possessed minimal communicative abilities.
In the spring of 1988, Angela told her teacher, Jennie Grieb, that Szynskie had been asking her whether she had been breast fed and whether she was wearing silk panties. Grieb, a District 66 employee, promptly apprised Spilker of these inappropriate comments. Spilker passed this information on to Harvey Bulli, PLSD Director of Transportation, who in turn warned Szynskie not to engage in improper conversations with students. No further action was taken, and Szynskie continued to transport Angela to and from Oakdale without incident until January of 1989.
In the fall of 1988, Angela became increasingly withdrawn. On Friday, January 27, 1989, Angela informed her mother that Szyn-skie had fondled her vaginal area while putting on her seat belt. Gail Larson immediately contacted the principal at Angela’s school, who contacted Spilker. Spilker in turn telephoned the Larsons later that evening. Upon learning of Angela’s complaint, Spilker repeatedly warned the Larsons of the risk of slander if the charges proved to be untrue and emphasized his opinion that it would be Angela’s word against the van driver’s. During the conversation, Spilker also insinuated that bringing charges against Szynskie could cause problems for Angela’s brother, Eric, who was a sophomore at the local high school. After speaking to the Lar-sons, Spilker phoned the Chief of Police, Steven Engberg, who promised to run a background check if Spilker would provide the driver’s name, social security number, and date of birth.
On the morning of Monday, January 30, Spilker met with PLSD officials, including both Bulli and PLSD Superintendent Roger Miller, in order to apprise them of Angela’s complaint. Miller promptly reassigned Szyn-skie to warehouse duty pending the results of the background check and instructed Spilker to inform the Larsons of the reassignment. Miller then instructed the PLSD Director of Personnel to supply Chief Engberg with the information necessary to complete the background check, which he did. Pursuant to Miller’s instructions, Spilker telephoned the Larsons, informed them of Szynskie’s reassignment, and told them that they were awaiting the results of the background check. Spilker reiterated his warning regarding the likelihood of a slander suit should they go public with their allegations. Later that morning, Spilker telephoned Gail Larson a second time, reiterated his warning regarding slander, and told her that, according to Bulli, “Angie gave sexual comments to any and all of the substitute drivers, that they all said she gave sexual comments to them.” Angie’s mother reacted heatedly to this information, saying, “Come on, George, you know that children do not give sexual comments at that age.”
Later that evening, the Larsons held a family meeting in which they discussed their options. Based on Spilker’s statements, the Larsons assumed they could be sued for slander if they reported Szynskie to the authorities. In addition, they feared some form of retaliation against their son at the local high school. After Joseph and Gail Larson explained the situation to their son, the family decided to contact an attorney in order to “find out about the slander.” After being *1348informed that they were shielded from liability if they reported Szynskie to the authorities, Joseph and Gail Larson decided to report him the next day.
Meanwhile, a computer check revealed that Szynskie had been previously arrested for sexual abuse of his step-daughter, but the charges had been dismissed. Upon receiving this information on either Tuesday January 31st or Wednesday, February 1st, Miller, Spilker, and Bullí met again, and Miller decided to terminate Szynskie’s employment. Miller instructed Spilker to inform the Lar-sons that Szynskie had been terminated, but ordered Spilker not to divulge the results of the background check. Later that day, Spilker informed the Larsons, pursuant to Miller’s directives, that PLSD had terminated Szynskie. Spilker told them that PLSD would not be filing criminal charges and said that the background check had revealed “nothing pertinent to the case.” During this conversation, Spilker repeatedly emphasized the risk of slander and reiterated the theme that it would be Angela’s words against the driver’s.
The Larsons contacted law enforcement authorities on Tuesday, January 31st. Szyn-skie was subsequently charged and convicted of two Class IV felony counts of sexual assault of a minor child, Angela Larson. Six months after the incident, Spilker asked Chief Engberg to approve a press release stating that PLSD had reported the alleged abuse on Friday the 27th of January. Eng-berg refused to approve the release, stating that their conversation that night did not constitute a report in his view.
Angela and her parents sued PLSD, Miller, Spilker, and Bulli, alleging that PLSD and the individual defendants had deprived Angela of her civil rights under 42 U.S.C. § 1983 (1988) and had conspired to deny Angela and her family’s civil rights under 42 U.S.C. § 1985(3) (1988). The complaint also included a pendant state negligence claim. After a trial on the Larsons’ constitutional claims, the jury returned a verdict in favor of the Larsons, awarding $80,001.00 in compensatory damages and $395,001.00 in punitive damages. The pendant negligence claim was taken under submission by the district court, pursuant to Neb.Rev.Stat. § 13-907 (Reissue 1991).1 The defendants filed a timely motion for judgment notwithstanding verdict/judgment as a matter of law2 pursuant to Fed. R.Civ.P. 50.3 The district court granted the motion, setting aside the jury verdicts and entering judgment in favor of the defendants on the constitutional claims. The district court also entered judgment in favor of the defendants on the pendant tort claim, dismissing the Larsons’ complaint.. The Larsons appeal.
II. DISCUSSION
We review the district court’s entry of judgment notwithstanding verdict/judgment as a matter of law in the light most favorable to the party who prevailed before the jury. City of Omaha Employees Betterment Ass’n v. City of Omaha, 883 F.2d 650, 651 (8th Cir.1989). This standard requires this Court to:
(1) resolve direct factual conflicts in favor of the nonmovant, (2) assume as true all *1349facts supporting the nonmovant which the evidence tended to prove, (3) give the non-movant the benefit of all reasonable inferences, and (4) deny the motion if the evidence so viewed would allow reasonable jurors to differ as to the conclusions that could be drawn.
Pumps and Power Co. v. Southern States Indus., 787 F.2d 1252, 1258 (8th Cir.1986) (quotation omitted).
A. 42 U.S.C. § 1983
The Larsons’ § 19834 claim alleges that PLSD and the individual defendants denied Angela’s civil rights by failing to receive, investigate, and act upon Angela’s prior complaint and by failing to adequately train its employees in the prevention and reporting of the abuse of handicapped children. We address each argument in turn.
1. Failure to Receive, Investigate, and Act
The individual defendants are subject to personal liability under § 1983 for failure to adequately respond to the known risk of physical and emotional harm presented by Szynskie if it can be proven that they: (1) received notice of a pattern of unconstitutional acts committed by subordinates; (2) demonstrated deliberate indifference to or tacit authorization of the offensive acts; (3) failed to take sufficient remedial action; and (4) that such failure proximately caused injury to the plaintiff. Jane Doe A By and Through Jane Doe B v. Special Sch. Dist., 901 F.2d 642, 645 (8th Cir.1990).
In order to state a cause of action against PLSD, the Larsons must prove “the existence of a governmental custom of failing to receive, investigate, and act upon complaints of violations of constitutional rights_” Thelma D. by Dolores A. v. Board of Educ., 934 F.2d 929, 932 (8th Cir.1991). In order to prove such a custom, they must show: (1) the existence of a continuing, widespread, persistent pattern of unconstitutional misconduct by the governmental entity’s employees; (2) deliberate indifference to or tacit authorization of such conduct by the governmental entity’s policymaking officials after notice to the officials of that misconduct; and (3) that the plaintiff was injured by acts pursuant to the governmental entity’s custom, i.e. that the custom was the moving force behind the constitutional violation. Jane Doe A, 901 F.2d at 646.
In its memorandum opinion, the district court concluded that, giving the Larsons the benefit of all reasonable inferences, “the evidence presented at trial simply does not suggest that any pattern of unconstitutional behavior existed and the verdict must be overturned against both the school district and the individual defendants.” We agree. The Larsons can point to only one prior complaint regarding Szynskie’s behavior toward Angela. In previous § 1983 actions against school officials, this Court has found far more extensive records of unheeded prior complaints insufficient to constitute a pattern of unconstitutional behavior. See Jane Doe A, 901 F.2d at 644, 646 (district employees received complaints over the course of two years that bus driver had used foul language, physically restrained and assaulted children, kissed a child, placed his hand down a boy’s pants, and touched boys’ crotches); Thelma D., 934 F.2d at 933 (“five complaints scattered over sixteen years cannot, as a matter of law, be said to comprise a persistent and widespread pattern of unconstitutional misconduct.”). Accordingly, we believe that the district court correctly found that there was no evidence of a pattern of unconstitutional behavior.
2. Failure to Train
To establish liability on the part of the PLSD for its failure to adequately train its employees to report and prevent the sexual abuse of handicapped children, the Larsons must prove that PLSD’s “failure to train its employees in a relevant respect *1350evidences a ‘deliberate indifference’ to the rights of the students.” Thelma D., 934 F.2d at 934 (quoting City of Canton v. Harris, 489 U.S. 378, 389, 109 S.Ct. 1197, 1205, 103 L.Ed.2d 412 (1989)). The Larsons must prove that PLSD “had notice that its procedures were inadequate and likely to result in a violation of constitutional rights.” Id. As the Larsons accurately point out, a pattern of unconstitutional behavior is not required where the failure to train employees is so likely to result in a violation of constitutional rights that the need for training is patently obvious. Id.
We find, however, no evidence to support the Larsons’ claim that PLSD employees received inadequate training.' The evidence is uncontroverted that PLSD required its employees to report all suspected cases of child abuse to the proper jurisdictional law enforcement authority pursuant to the State of Nebraska’s rigid reporting statute. In addition, PLSD repeatedly held meetings between its employees and law enforcement officers from all five law enforcement agencies serving PLSD in order enhance communication between PLSD and law enforcement, develop strategies for reporting child abuse, and determine how to follow up on reports of alleged child abuse. Faced with similar facts in Jane Doe A, this Court found no evidence of “deliberate indifference to the rights of the handicapped children in the District’s training program for bus drivers, teachers, supervisors, and bus aides.” Jane Doe A, 901 F.2d at 646. As this Court concluded in Thelma D., the District “has developed and implemented policies and procedures for handling complaints of sexual abuse.” Thelma D., 934 F.2d at 934. We conclude that the Larsons have not produced sufficient evidence to support a § 1983 action based on PLSD’s failure to train its employees.
B. 42 U.S.C. § 1985(3)
The Larsons’ 1985(3)5 claim alleges that the individual defendants, animated by an invidiously discriminatory animus against handicapped females, conspired to deny the Larsons’ First and Fourteenth Amendment rights by preventing them from reporting Angela’s abuse. In order to prove the existence of a civil " rights conspiracy under § 1985(3), the Larsons must prove: (1) that the defendants did conspire; (2) for the purpose of depriving, either directly or indirectly, any person or class of persons of equal protection of the laws, or of equal privileges and immunities under the laws, that one or more of the conspirators; (3) did, or caused to be done, any act in furtherance of the object of the conspiracy, whereby another person was; (4a) injured in his person or property or (4b) deprived of having and exercising any right or privilege of a citizen of the United States. Marquart v. Lodge 837, 26 F.3d 842, 853-54 (8th Cir.1994).
After the jury returned special verdicts against Spilker and Miller, the district court granted the defendants’ motion for judgment as a matter of law. The district court concluded that the Larsons had failed to present “any evidence from which the jury could infer that Spilker and Miller agreed to deprive the Larsons of their rights under the first or fourteenth amendments. Nor does the evidence support the jury’s finding that Spilker and Miller were motivated by an invidiously discriminatory animus toward handicapped females.” Even if there were sufficient evidence to support the Larsons’ conspiracy allegations, the district court concluded that their claim was barred by the intracorporate conspiracy doctrine. We address each point in turn.
1. Evidence of Conspiracy
We have defined a civil conspiracy as “a combination of two or more persons acting in concert to commit an unlawful act or to commit a lawful act by unlawful means, the principal element of which is an agreement be*1351tween the parties to inflict a wrong against or injury upon another and an overt act that results in damage.” Rotermund v. United States Steel Corp., 474 F.2d 1139, 1145 (8th Cir.1973) (quotations omitted). In order to prove the existence of a conspiracy under § 1985(3), the Larsons “must allege with particularity and specifically demonstrate with material facts that the defendants reached an agreement.” City of Omaha Employees Betterment Ass’n, 883 F.2d at 652 (citation omitted). That may be accomplished by “point[ing] to at least some facts which would suggest that appellees' reached an understanding to violate [their] rights.” Id. (quotations omitted). The Larsons need not show that each participant knew the “exact limits of the illegal plan....” Hampton v. Hanrahan, 600 F.2d 600, 621 (7th Cir.1979) (quotation omitted), rev’d in part on other grounds, 446 U.S. 754, 100 S.Ct. 1987, 64 L.Ed.2d 670 (1980). The question of the existence of a conspiracy to deprive the plaintiffs of their constitutional rights “should not be taken from the jury if there is a possibility the jury could infer from the circumstances a ‘meeting of the minds’ or understanding among the conspirators to achieve the conspiracy’s aims.” Putman v. Gerloff, 701 F.2d 63, 65 (8th Cir.1983) (quoting Hampton, 600 F.2d at 621).
We believe there was adequate circumstantial evidence of a conspiracy between Spilker and Miller to support the jury’s verdict. The evidence is clear that, beginning on Monday, January 30th, Spilker and Miller were in constant communication regarding Angela’s allegations, and that Miller repeatedly directed Spilker to pass certain information onto the Larsons while withholding other information. Following each meeting, Spilker reiterated what could be interpreted as veiled threats regarding slander liability, Angela’s credibility, and the effect that going public with the charges would have on Angela’s brother. Spilker also told Gail Larson that he had learned in the course of a meeting with Bulli and Miller that Angela was the one instigating the sexual comments. In short, we believe the Larsons produced sufficient evidence to allow the jury to reasonably infer that Miller and Spilker had reached an understanding to violate their civil rights.
2. Invidiously Discriminatory Animus
In Griffin v. Breckenridge, 403 U.S. 88, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971), the Supreme Court determined that a § 1985(3) plaintiff must show that “some racial, or perhaps otherwise class-based, invidiously discriminatory animus [lay] behind the conspirators’ action.” Id. at 102, 91 S.Ct. at 1798. In that decision, the Court specifically declined to determine whether § 1985(3)’s protection extends to non-racially-motivated conspiracies. Id. at 102, n. 9, 91 S.Ct. at 1798, n. 9. In United Bhd. of Carpenters and Joiners of America, Local 610 AFL-CIO v. Scott, 463 U.S. 825, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983), the Court recognized that “it is a close question whether § 1985(3) was intended to reach any class-based animus other than animus against Negroes and those who championed their cause, most notably Republicans,” but once again declined to reach the issue. Id. at 835-36, 103 S.Ct. at 3360.
We believe § 1985(3)’s reach extends beyond racial animus. The plain language of the statute defends “any person” against the deprivation of equal protection under the law. 42 U.S.C. § 1985(3). We realize that § 1985(3) was promulgated for the specific purpose of safeguarding the civil rights of blacks from the rampant abuses of the Ku Klux Klan and other white supremacists common to the Reconstructionist South. Scott, 463 U.S. at 835-37, 103 S.Ct. at 3359-61. The same may be said, however, of the Thirteenth and Fourteenth Amendments, which are now universally applicable to all citizens. See Harper v. Virginia State Bd. of Elections, 383 U.S. 663, 669, 86 S.Ct. 1079, 1082, 16 L.Ed.2d 169 (1966). The approach of the Supreme Court to “other Reconstruction civil rights statutes” has been to “‘accord [them] a sweep as broad as [their] language.’ ” Griffin, 403 U.S. at 97, 91 S.Ct. at 1796 (quoting United States v. Price, 383 U.S. 787, 801, 86 S.Ct. 1152, 1160, 16 L.Ed.2d 267 (1966)). We are also persuaded by the statute’s legislative history, which reveals a broader congressional intent to extend *1352§ 1985(3)’s sweep to diverse classifications beyond race:
[if] it should appear that this conspiracy was formed against this man because he was a Democrat, if you please, or because he was a Catholic, or because he was a Methodist, or because he was a Vermonter, ... then this section should reach it.
Senator Edmunds, Cong. Globe 42d Cong., 1st Sess., at 567 (1871). Based on the Supreme Court’s decision in Griffin, courts have held that § 1985(3) protection extends to “ ‘discrete and insular’ minorities that receive special protection under the Equal Protection Clause because of inherent personal characteristics,” Browder v. Tipton, 630 F.2d 1149, 1150 (6th Cir.1980), or well-defined, traditionally disadvantaged groups. Orshan v. Anker, 489 F.Supp. 820, 823 (E.D.N.Y.1980). While recognizing that “there is significant confusion over what classes are protected under § 1985[ (3) ],” this Court has observed, “[m]ost courts have extended protection to other suspect-like classes_” Shortbull v. Looking Elk, 677 F.2d 645, 649 (8th Cir.), cert. denied, 459 U.S. 907, 103 S.Ct. 211, 74 L.Ed.2d 168 (1982).
Having determined that § 1985(3)’s scope is not limited to racially motivated conspiracies, there can be little doubt that § 1985(3)’s protection extends to women as a class, and particularly to handicapped young girls. We begin by observing that women as a class enjoy a heightened scrutiny of state action under the Equal Protection Clause of the Fourteenth Amendment. E.g., Mississippi Univ. for Women v. Hogan, 458 U.S. 718, 723-26, 102 S.Ct. 3331, 3335-37, 73 L.Ed.2d 1090 (1982). The Supreme Court “has implicitly held that discrimination on the basis of sex is sufficient under [§ 1985(3) ].” Shortbull, 677 F.2d at 648 (citing Great Am. Fed. Savings & Loan Ass’n v. Novotny, 442 U.S. 366, 389 n. 6, 99 S.Ct. 2345, 2357 n. 6, 60 L.Ed.2d 957 (1979) (White, J., dissenting)). In Conroy v. Conroy, 575 F.2d 175, 177 (8th Cir.1978), this Circuit concluded that allegations of conspiracy based on race and sex was sufficient to state a cause of action under § 1985(3). Six other circuits that have reached this issue have concluded that § 1985(3) applies to females as a class. Stathos v. Bowden, 728 F.2d 15, 20 (1st Cir.1984); New York State National Organization for Women v. Terry, 886 F.2d 1339, 1359 (2d Cir.1989), cert. denied, 495 U.S. 947, 110 S.Ct. 2206, 109 L.Ed.2d 532 (1990); Novotny v. Great American Fed. Sav. Loan Ass’n, 584 F.2d 1235, 1243-44 (3d Cir.1978) (en banc), vacated on other grounds, 442 U.S. 366, 99 S.Ct. 2345, 60 L.Ed.2d 957 (1979); National Organization for Women v. Operation Rescue, 914 F.2d 582, 585 (4th Cir.1990); Volk v. Coler, 845 F.2d 1422, 1434 (7th Cir.1988); Life Ins. Co. of North America v. Reichardt, 591 F.2d 499, 505 (9th Cir.1979).
We believe that § 1985(3)’s protection extends to the handicapped as a class as well as to females. We realize that some courts have hesitated to apply § 1985(3) to conspiracies motivated by invidiously discriminatory animus against handicapped persons. D'Amato v. Wisconsin Gas Co., 760 F.2d 1474, 1486 (7th Cir.1985) (“The legislative history of Section 1985(3) does not suggest a concern for the handicapped.”); Wilhelm v. Continental Title Co., 720 F.2d 1173, 1177 (10th Cir.1983), cert. denied, 465 U.S. 1103, 104 S.Ct. 1601, 80 L.Ed.2d 131 (1984) (“a class of ‘handicapped persons’ was not in the contemplation of Congress in 1871, and was not included as a class in what is now § 1985(3)”). Other courts, however, have not hesitated to extend § 1985(3)’s protection to handicapped individuals as a class. In People by Abrams v. 11 Cornwell Co., 695 F.2d 34 (2d Cir.1982), the Second Circuit extended § 1985(3) protection to the class of mentally retarded individuals, noting that “[c]ases since Griffin v. Breckenridge have been generous in applying section 1985(3) to nonracial classifications, even though some of the classifications would not receive strict scrutiny under the equal protection clause.” Id. at 42. See also Trautz v. Weisman, 819 F.Supp. 282, 290-295 (S.D.N.Y.1993); Tyus v. Ohio Dept. of Youth Services, 606 F.Supp. 239, 245-47 (S.D.Ohio 1985).
With due respect to the Seventh and Tenth Circuits, we agree with the Second Circuit’s conclusion that § 1985(3) encompasses conspiracies motivated by an invidious discriminatory animus against the handicapped as a *1353class. While cases such as D’Amato reject the handicapped as a class that has historically faced invidious discrimination, 760 F.2d at 1486, Congress’ passage of the Americans With Disabilities Act convinces us otherwise. Specifically, we look to Congress’ finding that:
individuals with disabilities are a discrete and insular minority who have been faced with restrictions and limitations, subjected to a history of purposeful unequal treatment, and relegated to a position of political powerlessness in our society, based on characteristics that are beyond the control of such individuals and resulting from stereotypic assumptions not truly indicative of the individual ability of such individuals to participate in, and contribute to, society.
42 U.S.C. § 12101(a)(7). This Court has readily extended § 1986(3) protection to a wide range of plaintiffs in the past. Action v. Gannon, 450 F.2d 1227, 1232 (8th Cir.1971) (en banc) (§ 1986(3) protects predominantly white churchgoers against disruption by black protesters); Means v. Wilson, 522 F.2d 833, 839 (8th Cir.1975), cert. denied, 424 U.S. 958, 96 S.Ct. 1436, 47 L.Ed.2d 364 (1976) (§ 1985(3) protects the supporters of opposition candidate in Native American tribal elections). The handicapped, identifiable through the immutable physical characteristics of their individual handicaps, face the same type of invidious discrimination which § 1985(3) was implemented to prevent. As such, we have no difficulty identifying the handicapped as a protected class for purposes of § 1985(3).
Having concluded that § 1985(3) applies to both females and the handicapped as a class, we believe the evidence was sufficient to allow the jury to infer that Miller and Spilker acted from an invidiously discriminatory animus against handicapped females. Although Judge Hansen’s dissent characterizes their actions and comments as cautionary, we believe the jury could reasonably find that Spilker and Miller’s actions and comments reflect the type of discriminatory animus required by Griffin, 403 U.S. at 102, 91 S.Ct. at 1798. While the dissent emphasizes Spilker’s outstanding career as a special educator and PLSD’s need to investigate cautiously, that rebuttal evidence was fairly heard and rejected by the jury. And whereas the dissent excuses Spilker’s inflammatory comments as sound “non-lawyer legal advice,” we decline to discount such potentially obstructionist statements as innocuous, especially when such statements come from PLSD’s Director of Special Services, the primary district official upon whom the Larsons should have been able to rely to protect Angela’s interests. The question before us is not whether this Court, had it been the finder-of fact, would have reached the same conclusions as the jury. Our role is merely to determine whether the jury’s verdict was based on pure speculation or reasonable inferences gathered from the entirety of the record. Viewed in the light most favorable to the verdict, Spilker’s comments, combined with Miller’s relative inaction, reflect a callous disregard of Angela’s condition and the validity of her complaint. As such, we cannot say that the decision of the jury, which was able to assess the credibility and observe the demeanor of the witnesses, was based entirely on speculation.
3. Intracorporate Conspiracy Doctrine
Under the intracorporate conspiracy doctrine, a corporation cannot conspire with itself through its agents when the acts of the agents are within the scope of their employment. Runs After v. United States, 766 F.2d 347, 354 (8th Cir.1985). This Court has held that the intracorporate conspiracy doctrine is equally applicable to governmental entities such as school districts. Id. at 354. This Court has also, however, rejected the applicability of this doctrine to § 1985(3) actions where the individual defendants “act outside the scope of their employment for personal reasons.” Garza v. City of Omaha, 814 F.2d 553, 556 (8th Cir.1987). Such “personal reasons” include “acting to further their personal bias” in violation of 42 U.S.C. § 1985(3). Id. at 556-57. We believe that there was ample evidence that Spilker and Miller were acting outside the scope of their employment for personal reasons, namely an invidiously discriminatory animus against minor handicapped females. As such, the intracorporate *1354conspiracy doctrine is inapplicable. In sum, we believe the district court erroneously granted the defendants’ motion for judgment as a matter of law on the Larsons’ § 1985(3) claim.
4. Punitive Damages
The jury awarded Angela Larson and her parents $100,000.00 and $10,000.00, respectively, in punitive damages against Miller and Spilker. Miller and Spilker contend that they are not liable for punitive damages under § 1985(3) because they were acting in their official capacity. It is true that a suit against a government employee in his or her official capacity is the equivalent of a suit against the municipality itself. Parrish v. Luckie, 963 F.2d 201, 203 n. 1 (8th Cir.1992). It is also true that a municipality is not liable for punitive damages under § 1983. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101 S.Ct. 2748, 2762, 69 L.Ed.2d 616 (1981). We have, however, construed the Larsons’ complaint to state a cause of action against Miller and Spilker in their individual capacities. As such, their argument is without merit.
C. The Nebraska Political Subdivision Tort Claims Act
The Larsons’ pendant state negligence claim alleges that PLSD and the individual defendants failed to adequately supervise and screen their employees, failed to protect Angela, failed to investigate the prior complaint against Szynskie, and faded to follow PLSD’s established guidelines and procedures. The district court dismissed the Larsons’ pendant negligence claim, concluding that it was barred by the discretionary function exception to the Nebraska Political Subdivisions Tort Claim Act. We review the district court’s determination of state law de novo, and “when de novo review is compelled, no form of appellate deference is acceptable.” Salve Regina College v. Russell, 499 U.S. 225, 231, 238, 111 S.Ct. 1217, 1221, 1224, 113 L.Ed.2d 190 (1991).
The Nebraska Political Subdivision Tort Claims Act, Neb.Rev.Stat. § 13-905 (Reissue 1991), et seq., represents a limited waiver of governmental immunity, under which a plaintiff may recover for injuries caused by the negligence of the subdivision’s officers, agents, and employees. Under the discretionary functions exception, however, a plaintiff may not recover for a claim “based upon the exercise or performance of or the failure to exercise or perform a discretionary function or duty on the part of the political subdivision or an employee of the political subdivision, whether or not the discretion is abused.” Neb.Rev.Stat. § 13-910(2) (Reissue 1993).
The applicability of the discretionary function exception turns on “the conduct in question, not on the identity of the actor....” Lemke v. Metropolitan Utilities Dist., 243 Neb. 633, 502 N.W.2d 80, 87 (1993) (quotation omitted). An element of judgment or choice is “essential and indispensable” for discretionary conduct to be exempted from liability. Id. As the Supreme Court of Nebraska noted, “the discretionary functions exception will not apply when a ... statute, regulation, or policy specifically prescribes a course of action for an employee to follow.” Jasa By and Through Jasa v. Douglas County, 244 Neb. 944, 510 N.W.2d 281, 289 (1994).
The Supreme Court of Nebraska has carefully distinguished discretionary functions from ministerial acts. Where a government employee “must make a judgmental decision within a regulatory framework, such decision is distinguishable from a ministerial act.” A ministerial act has been defined as “one which a person performs in a given state of facts, in a prescribed manner, in obedience to the mandate of legal authority, without regard to, or the exercise of, his own judgment upon the propriety of the act being done.” Jasa, 510 N.W.2d at 290 (quotations omitted).
While we agree with the district court’s assessment that decisions to “investigate, hire, fire, and retain” employees are generally discretionary, the Larsons’ negligence claim also alleges the dereliction of purely ministerial acts. Their claim necessarily raises the issue of whether Miller negligently failed to follow PLSD’s established policy on the reporting of suspected sexual *1355abuse of students which had been in effect since 1987.6 That policy directs the superintendent to formulate a procedure to be followed by PLSD officials in the reporting of suspected child abuse or neglect. At trial, Miller flatly admitted that he had failed to develop any such procedures. This failure to follow PLSD’s established policy represents the violation of a ministerial duty, not the type of incorrect policy decision protected by the discretionary function exception.
The Larsons’ claim also raises the issue of whether the defendants’ failure to investigate and act on Angela’s complaint violated Nebraska’s reporting statute which requires all persons “[having] reasonable cause to believe that a child has been subjected to conditions or circumstances which reasonably would result in abuse or neglect” to “report such incident or cause a report to be made to the proper law enforcement agency_” Neb. Rev.Stat. § 28-711 (Reissue 1989). While the determination of “reasonable cause” certainly qualifies as a discretionary function, PLSD’s failure to follow the clear mandate of the Nebraska reporting statute despite the existence of “reasonable cause” represents the dereliction of a ministerial duty.
To the extent that the Larsons’ claim implicates a negligent failure to develop procedures for reporting suspected child abuse pursuant to PLSD’s established policy or a negligent failure to comply with the Nebraska reporting statute despite the existence of “reasonable cause” to suspect child abuse, we conclude that their claim involves strictly ministerial acts, and, as such, is not barred by the discretionary function exception to the Nebraska Political Subdivisions Tort Claims Act.
III. CONCLUSION
For the aforementioned reasons, we affirm the district court’s order with respect to the Larsons’ 42 U.S.C. § 1983 claim. We reverse the district court’s order with respect to the 42 U.S.C. § 1985(3) claim and remand with instructions to reinstate the jury’s verdict and enter judgment of $25,000.00 in compensatory and $100,000.00 in punitive damages to Angela and $10,000.00 in punitive damages to her parents. Finally, we reverse the district court’s order dismissing the pendant state negligence claim to the extent that the complaint alleges a failure to follow and comply with PLSD’s established policy on the prevention and reporting of child abuse or a failure to comply with the Nebraska reporting statute, and remand it to the district court for further consideration.

. Neb.Rev.Stat. § 13-907 (Reissue 1991):
Jurisdiction, venue, procedure, and rights of appeal in all suits brought under sections 13-901 to 13-926, and 16-727, 16-728, 23-175, 39-809, and 79-489 shall be determined in the same manner as if the suits involved private individuals, except that such suits shall be heard and determined by the appropriate court without a jury.


. Fed.R.Civ.P. 50(a) Judgment as a Matter of Law.
(1) If during a trial by jury a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue, the court may determine the issue against that party and may grant a motion for judgment as a matter of law against that party with respect to a claim or defense that cannot under the controlling law be maintained or defeated without a favorable finding on that issue.


.A motion for judgment as a matter of law now encompasses all motions labeled as motions for judgment notwithstanding the verdict or motions for a directed verdict. Fed.R.Civ.P. 50 (commentary). Consequently, we will apply cases discussing the standard of review for a motion notwithstanding the verdict interchangeably with cases discussing motions for judgment as a matter of law. McKnight v. Johnson Controls, Inc., 36 F.3d 1396, 1400, n. 1 (8th Cir.1994).


. 42 U.S.C. § 1983:
Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be subjected, any citizen of the United States ... to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.


. 42 U.S.C. § 1985(3) (1988):
If two or more persons in any State or Territory conspire ... for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges and immunities under the laws ... the party so injured or deprived may have an action for the recovery of damages occasioned by such injury or deprivation, against any one or more of the conspirators.



. REPORTING OF SUSPECTED ABUSE/NEGLECT OF STUDENTS (5015)

The District recognizes its responsibility in helping prevent abuse. The District and its employees will follow applicable state laws in the reporting of suspected cases of abuse or neglect.
The superintendent is responsible for formulating a procedure to be followed by District employees to be followed in suspected cases of child abuse or neglect.